

Exhibit 10.10

MANAGEMENT & RENTAL AGREEMENT
 
THIS AGREEMENT is effective as of the Effective Date, by and between Advanced
Vibration Technologies, Inc. dba “Vistek Inc. having an office at 1741 W.
University Dr., No. 146, Tempe, AZ 85281, and AURIOS, INC., an Arizona
corporation having an office at 7608 N. Shadow Mtn Rd., Paradise Valley, AZ
85253.
 
WHEREAS, Advanced Vibration Technologies, Inc. rents certain real property (the
 
“Property”, defined more specifically below) and possesses design,
manufacturing, sales, marketing and general administrative expertise in small
business operation; and
 
AURIOS Inc. is in the business of selling vibration isolation devices into the
audio/video market.
 
In consideration of the mutual covenants and representations in this document,
the parties agree as follows:
 
1.0         DEFINITIONS
 
1.1         "Subsidiary(ies)" means any corporation, company, affiliate, or
other entity,
 
whose outstanding shares or securities representing the right to vote for the
election of directors or other managing authority are, now or hereafter, owned
or controlled, directly or indirectly by a Party hereto, but such corporation,
company, affiliate, or other entity shall be deemed to be a Subsidiary only so
long as such ownership or control exists.
 
1.2         "Confidential Information" shall mean any confidential proprietary
information including non-public designs, specifications, drawings, dimensions,
processes, practices, communications, manufacturing, economic, financial, sales,
marketing, management, quality control and other proprietary data, materials,
know-how, or information contained in presentations, emails, letters, memos,
discussions, notes, analysis, documents, practices, studies, reports, budgets,
forecasts, and other mediums of disclosure, which may have been disclosed by
either Party to the other Party during the term of the Agreement in verbal,
written, graphic, computer or machine recognizable, and/or tangible form, and
which is clearly designated, labeled or marked as confidential proprietary,
e.g., "CONFIDENTIAL PROPRIETARY," or its equivalent, or should be known by
Recipient to be confidential in nature.
 
1.3         "Effective Date" means February 25, 2010
 
1.4         "COMPANY" means Advanced Vibration Technologies, Inc. and its
Subsidiaries.
 
1.5 "AURIOS" means AURIOS Inc. and its Subsidiaries.
 
1.6         "Party(ies)" means COMPANY and/or AURIOS, as the case may be.
 
1.7         “Property” means the office and shop space located at 1741 W.
University Dr., No. 146, Tempe, AZ 85281.

 

--------------------------------------------------------------------------------

 

2.0         MANAGEMENT AND OPERATIONAL SERVICES
 
2.1         COMPANY shall provide the following services to AURIOS: (1) will
receive material deliveries and ship product to customers, (2) assemble
products, and (3) process orders including order entry and invoicing on
accounting system.
 
2.2         COMPANY shall make available to AURIOS a minimum of 200 square feet
of space at the Property.
 
2.3         AURIOS shall pay COMPANY $1,500 per month for these services.
Payment shall be due by the 15th of the month.
 
3.0         CONFIDENTIALITY
 
3.1         The Parties acknowledge that confidential proprietary information
may be disclosed by COMPANY ("Discloser") to AURIOS ("Recipient") and/or
disclosed by AURIOS ("Discloser") to COMPANY ("Recipient") as the case may be.
Confidential Information which is disclosed verbally may be identified by
Discloser to Recipient as confidential at time of disclosure and may be
confirmed in writing by the Discloser within thirty (30) days after such
disclosure by submitting a letter containing substantially similar information
or a summary of the Confidential Information disclosed to Recipient.
 
3.2         The Parties hereby agree that Recipient shall (i) not disclose,
publish, distribute, transfer, loan, provide, or otherwise make available the
Confidential Information to any third party without written consent of
Discloser, (ii) restrict dissemination of Confidential Information to only those
directors, officers, employees, representatives, advisors, contractors,
consultants, or agents who must be directly involved with Confidential
Information and who are bound by a duty of confidentiality applicable to the
Confidential Information, (iii) use the same degree of care as for its own
information of like importance, but at least use reasonable care, in
safeguarding against disclosure of Confidential Information of the other Party,
and (iv) use the Confidential Information solely for exercising its rights or
performing its obligations under this Agreement.
 
3.3         Recipient's obligations regarding Confidential Information received
under this Agreement expire three (3) years from the date of disclosure.
 
3.4         This Agreement imposes no obligation upon Recipient with respect to
Confidential Information disclosed under this Agreement which (i) is now
available or becomes available to the public without breach of this Agreement,
(ii) is explicitly approved for release by written authorization of Discloser,
(iii) is lawfully obtained from a third party without a duty of confidentiality,
(iv) is disclosed to a third party by Discloser without a duty of
confidentiality, (v) is known to Recipient prior to such disclosure, or (vi) is
at any time developed by Recipient independently of any such disclosure(s) from
Discloser.
 
3.5         Disclosure of Confidential Information shall not be precluded if
such disclosure is (i)in response to a valid order of a court of competent
jurisdiction, (ii) required by SEC disclosure rules, or (ii) otherwise required
by law through no act of the Recipient, provided, however, in the event of a
court order that the Recipient shall first notify the Discloser of such court
order in a timely manner to allow the Discloser to obtain a protective order
requiring that the information and/or documents so disclosed be used only for
the purpose for which the order was issued.
 

 

--------------------------------------------------------------------------------

 

3.6         Recipient agrees that all Confidential Information received is and
shall remain the property of Discloser and that such shall not be copied or
reproduced without the express permission of the Discloser, except for such
copies as may be absolutely necessary in order to perform tasks for the benefit
of the Discloser. Upon written request, Recipient shall either return all the
Confidential Information to Discloser along with all copies and/or derivatives
made, including that on computer databases and copies of portions of the
Confidential Information, or destroy all Confidential Information and certify by
written memorandum that all such Confidential Information has been destroyed,
except that Recipient may retain archival copies of the Confidential
Information, which are to be used only in case of a dispute concerning this
Agreement.
 
4.0         ALTERNATE DISPUTE RESOLUTION
 
4.1         The Parties agree that they shall attempt to settle any claim or
controversy arising out of this Agreement through consultation and negotiation
in the spirit of mutual cooperation.
 
4.2         With respect to any dispute arising out of this Agreement for which
the Parties cannot reach amicable settlement on their own (Dispute), the Parties
agree to submit the Dispute for binding arbitration. It is expressly intended by
the Parties that the Dispute shall be submitted to arbitration and not to
litigation. The arbitration shall be noticed by written demand for arbitration
to the other Party, with a copy to the American Arbitration Association (AAA) in
Phoenix, Arizona. The arbitration shall be administered by the AAA in accordance
with the Federal Arbitration Act, 9 U.S.C. (FAA) and pursuant to AAA's rules for
arbitration, provided that such rules do not conflict with the FAA or the
expressed intentions of Parties in this Agreement. In the case of any such
conflict, the FAA and/or the expressed intentions of the Parties shall prevail
over AAA's rules.
 
4.3         Each Party waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by a court of competent jurisdiction,
including a trial by jury, in respect to any Dispute.
 
4.4         The Parties agree that discovery for the arbitration shall be
permitted to the full extent provided by the Federal Rules of Civil Procedure.
 
4.5         There shall be one (1) arbitrator selected by Parties mutual
agreement. If the Parties cannot agree to the arbitrator, then the AAA shall
select the arbitrator.
 
4.6         The arbitration shall be conducted in Phoenix, Arizona.
 
4.7         The prevailing party in the arbitration shall be entitled to recover
its costs, including the arbitrator's fees, and reasonable attorneys' fees, to
be fixed by AAA in such proceeding.
 
4.8         The arbitrator shall issue a statement as to his/her decision, but
shall not issue any written opinion in connection with infringement, validity or
enforceability of any patent. In no circumstances shall the arbitrator have the
power or authority to award equitable, provisional or injunctive relief. The
Parties agree that the decision of the arbitrator will be final and that no
appeal can be taken therefrom to any forum or jurisdiction.
 
 

--------------------------------------------------------------------------------

 

5.0         TERM AND TERMINATION
 
5.1         The term of this Agreement shall become effective upon the Effective
Date and shall automatically expire on July 31, 2010.
 
5.2         Either Party ("Terminating Party") hereto shall have the right to
terminate this Agreement upon giving written notice of termination to the other
Party upon or after:
 
5.2.1      failure of the other Party to perform pursuant to the terms and
conditions of this Agreement; or
 
5.2.2      written statement or representation by the other Party of its
inability or unwillingness to perform pursuant to the terms and conditions of
this Agreement, such termination becoming effective immediately upon the written
notice, although the Terminating Party retains all rights and remedies available
in law and equity for the other Party's non-performance; or
 
5.2.3      a direct or indirect taking over, merger, acquisition, or assumption
or transfer of ownership or control of the other Party by or to any third party
who is a competitor of the Terminating Party, or who is otherwise reasonably
viewed by the Terminating Party to have interests adverse to the Terminating
Party, such termination becoming effective immediately upon the written notice.
 
5.3         Either Party shall have the right to terminate this Agreement
forthwith by giving written notice of termination to the other Party at any
time, upon or after:
 
5.3.1      the filing by such other Party of a petition in bankruptcy or
insolvency or adjudication that such other Party is bankrupt or insolvent; or
 
5.3.2      the filing by such other Party of any legal action or document
seeking reorganization, readjustment, or arrangement of its debt or business
under any law relating to bankruptcy or insolvency; or
 
5.3.3      the appointment of a receiver or trustee for substantial and relevant
property or assets of such other Party and, if voluntary, such proceedings have
not been concluded without prejudice within a period of one hundred and eighty
(180) days; or
 
5.3.4      the making by such other Party of a composition with or assignment
for the benefit of creditors; or
 
5.3.5      the institution of any proceedings for the liquidation or winding up
of such other Party's business or for the termination of its corporate charter.
 
5.4         The provisions of sections 3, and 4 shall survive any termination or
expiration of this Agreement. All rights and obligations relating to the payment
of any monies, the Parties' duty to preserve the confidential information, the
provisions restricting the liability of the parties shall survive any expiration
or termination of this Agreement.
 
5.5         In any termination of this Agreement under this section 5, both
Parties retain all rights and remedies available in law and equity for such
termination.

 

--------------------------------------------------------------------------------

 

6.0         MISCELLANEOUS PROVISIONS
 
6.1         The Parties hereto may divulge the existence of this Agreement, but
shall otherwise keep the terms of this Agreement confidential and shall not now
or hereafter divulge any part thereof to any third party except:
 
6.1.1     with the prior written consent of the other Party; or
 
6.1.2     to a government body having jurisdiction to request and read the same;
or
 
6.1.3     as otherwise may be required by law or legal processes; or
 
6.1.4     to legal counsel or consultants in confidence representing either
Party.
 
6.2         This Agreement and any rights or licenses granted herein are
personal to each party and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. The rights and
privileges provided for in this Agreement are assignable or transferable by
either Party only with the prior written consent of the other Party, such
consent not to be unreasonably withheld, and with the authorization or approval
of any governmental authority as then may be required. The acquiring party or
assignee shall assume all rights and obligations of this Agreement. If either
Party should attempt or execute an assignment without the prior written consent
of the other Party, then the other Party shall have the right to void such
assignment and/or immediately terminate this Agreement.
 
6.3         This Agreement is intended solely as a license agreement. The
Parties expressly agree that this Agreement and the relationships established
hereby do not constitute a partnership, joint venture, agency, or contract of
employment between them and that neither Party's employees shall be considered
employees or contractors of the other Party. Neither Party is authorized to act
as an agent for or to represent the other Party hereto in any way.
 
6.4         The failure of either Party to exercise any right hereunder or any
express or implied waiver by either Party of a breach of any term, condition or
obligation of this Agreement by the other Party shall not be deemed to be a
waiver of any subsequent breach or default of that term, condition or obligation
or of any other term, condition or obligation of this Agreement of the same or
of a different nature. The failure of either Party to insist upon timely or
adequate performance by the other Party in any instance shall not affect that
Party's right to insist upon timely or adequate performance in the future.
 
6.5         This Agreement shall be construed and interpreted in accordance with
and governed by the laws of the State of Arizona, without regard to its conflict
of laws rules, except that questions affecting the construction or enforcement
of any intellectual property rights shall be determined by the laws under which
such rights are granted, registered, or protected.
 
6.6         If any of the terms and provisions of this Agreement are determined
to be indefinite, invalid or unenforceable by any court of competent
jurisdiction, that provision of the Agreement shall be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the remainder
of this Agreement shall continue in full force and effect. If there is any
conflict between any provision of this Agreement and any statute, law,
regulation or judicial precedent, the latter shall prevail, but the provisions
of this Agreement thus affected shall be curtailed and limited only to the
extent necessary to bring them within the requirements of the law.

 

--------------------------------------------------------------------------------

 

6.7         This Agreement, together with any exhibits, attachments, and
appendices, sets forth the entire Agreement and understanding between the
Parties as to the subject matter hereof and merges and supersedes all prior
discussions between them, and neither of the Parties shall be bound by any
conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein or as
duly set forth on or subsequent to the date hereof in writing and signed by a
proper and duly authorized officer or representative of the Party to be bound
thereby. Both Parties agree that it has not entered into this Agreement based on
any representations other than those contained herein. This Agreement may only
be amended by a written agreement signed by both Parties.
 
6.8         All notices and other communications required or permitted to be
given under this Agreement shall be sent to the following addresses:
 
Advanced Vibration Technologies, Inc.
Aurios Inc
1741 W. University Dr., Suite 146
7608 N. Shadow Mountain Rd.
Tempe, AZ 85281
Paradise Valley, AZ 85253
Attn: Bill Robinson
Attn: Paul Attaway
P.602-426-1211
P.602.321.1313
Bill_robinson99@msn.com
pattaway@gmail.com



6.9         The Parties acknowledge that they have read this Agreement and
understand it, and that they agree to be bound by all of its terms and
conditions. The Parties are each knowledgeable, cognizant, and represented by
independent counsel. This Agreement has been negotiated by the Parties and their
respective counsel and shall be interpreted fairly in accordance with its terms
and without any strict construction in favor of or against either Party by
nature of their contribution.
 
6.10       IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL,
INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES ARISING FROM
INFRINGEMENT OR ALLEGED INFRINGEMENT OF PATENTS, MASK WORK RIGHTS, TRADEMARKS,
COPYRIGHTS, OR OTHER INTELLECTUAL PROPERTY RIGHTS IN CONNECTION WITH THIS
AGREEMENT, EVEN IF ADVISED OF THE POSSIBLY OF SUCH DAMAGES.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have had this Agreement signed by their duly
authorized representatives,
 
ADVANCED VIBRATION TECHNOLOGIES, INC
   
By:  
/s/ William L. Robinson
   
Name: William L. Robinson
 
Title: President
   
Date:  
February 25, 2010
   
AURIOS INC.
   
By:
/s/ Paul Attaway
   
Name: Paul Attaway
 
Title: President
   
Date:
February 25, 2010


 

--------------------------------------------------------------------------------

 